Filed 04/24/19                                        Case 18-90258                                                 Doc 268

                 2
           1     MACDONALD | FERNANDEZ LLP
                 IAIN A. MACDONALD (SBN 051073)
           2     914 Thirteenth Street
                 Modesto, CA 95354
           3     Telephone: (209) 549-7949
                 Facsimile: (415) 394-5544
           4
                 Attorneys for Debtor,
           5     ANDREAS ABRAMSON

           6

           7                                  UNITED STATES BANKRUPTCY COURT
           8                                    EASTERN DISTRICT OF CALIFORNIA
           9                                             MODESTO DIVISION
          10     In Re:                                                Case No. 18-90258-E-7
          11     ANDREAS ABRAMSON                                      Chapter 7
          12                             Debtor.                       DCN: MF-2
          13                                                           DEBTOR’S STATUS REPORT IN
                                                                       SUPPORT OF APPLICATION
          14                                                           TO EXTEND TIME FOR ENTRY
                                                                       OF ORDER OF DISCHARGE
          15
                                                                       Date:       May 2, 2019
          16                                                           Time:       10:30 a.m.
                                                                       Dept.:      E
          17                                                           Place:      1200 I Street, Suite 4
                                                                                   Modesto, California
          18
                                                                                Hon. Ronald H. Sargis
          19

          20              COMES NOW Andreas Abramson, Debtor in Possession herein, which offers this Status

          21     Report concerning the Debtor’s Application to Extend Time for Entry of Order of Discharge (Dkt.

          22     No. 86).

          23                                           I. BACKGROUND FACTS

          24              On April 13, 2018, Debtor in Possession filed a Petition for Relief under Chapter 7 of Title

          25     11 of the United States Code. The deadline for objections to discharge was originally set for July 23,

          26     2018 [Dkt. 7]. On August 24, 2018, the Court entered an Order Granting Application to Extend

          27     Time for Entry of Order of Discharge (Dkt. No. 188) to September 30, 2018. Thereafter, the Court

          28     has entered Orders continuing the hearing on the Motion to Delay Discharge on October 1, 2018

                                                                                                                         1
Filed 04/24/19                                        Case 18-90258                                               Doc 268


           1     (Dkt. No. 200) to January 24, 2019, and on January 28, 2019 (Dkt. No. 257) to May 2, 2019 for

           2     further consideration.

           3                                                  II. DISCUSSION

           4            The Debtor has filed several motions to avoid judicial liens, and all but one has been granted.

           5     The sole remaining Motion to Avoid the Judicial Lien of Helen McAbee, which was set for an

           6     Evidentiary Hearing on March 13, 2019. The Evidentiary Hearing concluded on March 13, 2019

           7     and parties now await the Court’s ruling, which is anticipated to be forthcoming soon. Debtor has

           8     been making adequate protection payments to the holder of the senior lien in the meantime; and

           9     suggests that the entry of discharge be deferred until on or about June 30, 2019.

          10
                                                             III. CONCLUSION
          11
                        WHEREFORE, the Debtor prays for entry of an order extending the time for entry of
          12
                 discharge until on or about June 30, 2019, pursuant to F.R.B.P. 4004(c)(2), and for such other and
          13
                 further relief as is appropriate in the premises.
          14
                 DATED: April 24, 2019                                MACDONALD | FERNANDEZ LLP
          15
                                                                      By:     /s/ Iain A. Macdonald
          16                                                                  Iain A. Macdonald
                                                                              Attorneys for Debtor,
          17                                                                  Andreas Abramson
          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

                                                                                                                      2
